The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 October 2022 has been entered.  
THIS ACTION IS NON-FINAL.

Status of Claims

Claims 1-23 are pending.
Claim 10 includes limitations interpreted under 35 U.S.C. 112(f), because it uses a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  
Claim 1-23 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
There is no art rejection for claims 1-23.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


In claim 10, claim limitations "a neural network pruning apparatus" have been interpreted under 35 U.S.C. 112(f), because they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: FIG.14 and Page 3, L1-4, “.. an apparatus for neural network pruning is provided.  The apparatus includes a processor and at least one memory storing at least one machine executable instruction”.  A neural network pruning apparatus is interpreted as a generic processor coupled to generic computer memory as detailed above.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim(s) limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1-23 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims)  With regards to claim 1 / 10 / 17, the claim recites a method / apparatus / apparatus, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 10 / 17 in part, recites 
“determining, …. configured to perform a pruning operation for a neural network including multiple network layers and operable to process input data and provide output data using the neural network, importance values of neurons in a network layer to be pruned based on activation values of the neurons that are obtained by performing an operation on the input data inputted to the neural network; determining …. a diversity value of each neuron in the network layer to be pruned based on connecting weights between the neurons in the network layer to be pruned and neurons in a next network layer subsequent to the network layer to be pruned; selecting …. neurons to be retained among the neurons in the network layer to be pruned based on the importance values and diversity values of the neurons in the network layer to be pruned in accordance with a volume maximization neuron selection policy applied to each neuron in the network layer to be pruned, the neurons to be retained having greater contributions to the output data from the neural network as compared to those from non-selected neurons that are not selected as the neurons to be retained; and performing …. the pruning operation to prune the non-selected neurons from the network layer to be pruned to obtain a pruned network layer ; and adjusting, for the network layer to be pruned, the connecting weights between neurons in the network layer to be pruned and the neurons in the next network layer subsequent to the network layer to be pruned” (mental process), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a computing device, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “determining”, “selecting”, “pruning”, “adjusting” in the limitation citied above could be performed by a human mind with possible aid of paper & pen and/or calculator (e.g., a human data model analyzer can analyze parameters in a network or graph model to simplify the model), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 10 / 17 recites the additional elements: generic computer elements (like a processor to execute instruction stored in memory), which are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 1 / 10 / 17 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware computer component is WURC, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
 (Dependent claims) 
Claims 2-9 / 11-16 / 18-23 are dependent on claim 1 / 10 / 17 and include all the limitations of claim 1 / 10 / 17. Therefore, claims 2-9 / 11-16 / 18-23 recite the same abstract ideas. 
With regards to claims 2-9 / 11-16 / 18-23, the claim recites further limitation on model processing, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.


Response to Arguments

Applicant’s arguments filed 3 October 2022 has been fully considered but they are not fully persuasive.
Regarding 101 rejections, 
1) Applicant argued (p.13) that 

    PNG
    media_image1.png
    331
    765
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    165
    701
    media_image2.png
    Greyscale

….

    PNG
    media_image3.png
    222
    743
    media_image3.png
    Greyscale

Examiner response: As stated in the 101 rejection, the process of manipulating neural network model is data model processing which can be handled by human mind with possible aid of paper and pen.  The apparatus cited in the claims is generic computing device executing programs to process the abstract idea on computer.  The claims did not provide any additional elements that add anything significant to the abstract idea.  The claims are not patent eligible.
2) Applicant argued (p.14-16) that 

    PNG
    media_image4.png
    665
    770
    media_image4.png
    Greyscale

Examiner response: As stated in the 101 rejection, the process of manipulating neural network model is data model processing which can be handled by human mind with possible aid of paper and pen.  Improving an abstract idea is still an abstract idea  The claims are not patent eligible.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128